DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-15 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A magnetic sensor device for measuring a gradient of a magnetic field, comprising: a semiconductor substrate; a first magnetic sensor located at a first location on said semiconductor substrate, and arranged for providing a first sensor signal indicative of a first magnetic field component oriented in a first direction; a first biasing source arranged for biasing the first magnetic sensor using a first biasing signal; a first amplifier arranged for amplifying the first sensor signal and for providing a first amplified sensor signal; a second magnetic sensor located at a second location on said semiconductor substrate different from the first location, and arranged for providing a second sensor signal indicative of a second magnetic field component oriented in said first direction; a second biasing source arranged for biasing the second magnetic sensor using a second biasing signal; a second amplifier arranged for amplifying the second sensor signal and for providing a second amplified sensor signal; one or both of a temperature sensor and a differential stress measurements circuit,.., wherein the magnetic sensor device is configured for adjusting at least one of: the second biasing signal, the second amplifier gain, and a digital value of the amplified second sensor signal, based on a predefined function f(T) of a single temperature being the measured temperature or based on a predefined function f(T, ΔΣ) of the measured temperature and the measured differential stress or based on a predefined function f(ΔΣ) of the measured differential stress, before determining a difference between: a first signal or a first value derived from the first sensor signal, and a second signal or a second value derived from the second sensor signal”, as required by claims 1  and 14.
Claims 2-13 and 15 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 03/19/2021 and the searches attached disclose Kotter (U.S. Publication 20100237859) discloses Circuitry for detecting magnetic fields includes a first magnetoresistive sensor and a second magnetoresistive sensor configured to form a gradiometer teaches gradiometer circuitry, MR sensors as wheatstone bridges. The gradiometer circuitry includes feedback loop circuitry, dedicated for each sensor for coupling each MR sensor separately to a processor. Additional electronic components within gradiometer circuitry coupled between the DSP processor and far sensor includes: amplifier; filter; and analog-digital converter. Gradiometer circuitry further includes a logic component, a SRAM component and a flash component, and each are coupled to the DSP processor. The flash component comprises manufacturer's data, ADC sample rate, ADC filter parameters, digital filter parameters and sensor board ID information. The gradiometer circuitry includes a universal serial bus coupled to DSP processor to enable any of a variety of peripheral devices to be plugged to and communicate with the gradiometer circuitry. The gradiometer circuitry includes an oscillator and a power source wherein the power is conditioned before powering components of the gradiometer circuitry. The gradiometer circuitry further includes communication with radiation sensors, for example, infrared sensors configured with break-beams, offset adjustment device controls the offset straps of respective MR sensors. The offset adjustment device receives instructions from processor to provide a defined current to the offset straps. The offset straps are used as feedback elements to drive sensor output voltages to zero which effectively electronically nulls or compensates for the offset voltage due to the imbalance, the nulling will provide and maintain the MR sensors in a balanced state and optimize the linear operational region. The offset voltage outputs of respective MR sensors go through the respective instrumentation amplifiers and is digitized by respective analog-digital converters. The digitized output voltage is processed by the processor  and is available to independently drive the offset straps via offset adjustment device for respective MR sensors the offset straps are used to auto-calibrate the wheatstone bridges of  MR sensors.


    PNG
    media_image1.png
    510
    732
    media_image1.png
    Greyscale


Close (U.S. Publication 20190079142) discloses a devise to measure stray field rejection in magnetic sensors teaching a field-sensor device, a reference field sensor and calibrated field sensors. The reference field sensors are biased with a reference current provided by a reference current source and  calibrated field sensors are each biased with an individually adjustable current provided by an adjustable current source. An adjustable current source can change the provided current to different current magnitudes under the control of a control circuit. The reference field sensor provides a reference sensor signal in response to a field and the calibrated field sensor each provide a separate calibrated sensor signal in response to the field. The reference sensor signal and the calibrated sensor signals can be connected to the control circuit by a wire, the reference current source and the adjustable current sources can be considered to be a part of or are controlled by, the control circuit and the control circuit can comprise the reference current source and the calibrated current sources, the reference field sensor and one or more of the calibrated field sensors and supporting circuitry can be integrated into a common circuit or are part of a common device or structure and can be disposed on a common device substrate, the adjustable current of each of the one or more calibrated field sensors is equal to the reference current, the reference sensor signal is substantially not equal to the calibrated sensor signals produced by the one or more calibrated field sensors. Thus, the one or more calibrated field sensors produce a different sensor signal than the reference field sensor when exposed to the same field and biased with the same current so that the calibrated field sensors and the reference field sensor are mismatched at a common current bias, when the calibrated field sensor is biased at a calibrated current different from the reference current, the calibrated field sensor provides a calibrated sensor signal substantially equal to the reference sensor signal. The calibration should be based on matching the bias currents required to provide an identical sensor signal from the various field sensors in response to the common field. If the different part is zero, then the field is uniform for the various field sensors in the field sensor device. If the field is not uniform and a field gradient measurement is desired, the gradient is the difference in the field measurements of the various field sensors, calculated by a subtraction of one field sensor signal from another field sensor signal and can include combined differences between the various field sensors.

    PNG
    media_image2.png
    463
    605
    media_image2.png
    Greyscale


However, both Kotter and Close do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858